Citation Nr: 1743282	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-04 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome prior to August 8, 2012.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity residuals.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity residuals.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2016, the Board denied the claims on appeal.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (Joint Motion) that was granted by the Court in April 2017.  The April 2016 Board decision concerning the Veteran's degenerative disc disease rating prior to August 8, 2012 and disability ratings for right and left lower extremity residuals was remanded to the Board for further consideration in accordance with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted above, in April 2017 the Court vacated the Board's April 2016 decision as pertaining to assignment of a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome prior to August 8, 2012 and assignment of disability ratings in excess of 20 percent for right and left lower extremity residuals, respectively. 

The parties found, in part, that the Board erroneously relied upon an inadequate August 2012 VA examination which failed to address whether the Veteran had additional limitation of motion due to flare-ups.  The parties also found that the Board did not adequately address limitations of motion due to pain reported in the Veteran's May 2009 VA examination. 

Thus, in compliance with the April 2017 Joint Motion, the Board finds a supplemental medical opinion is necessary in order to better determine the severity of the lumbar spine disorder during the period before August 8, 2012.  The examiner is also asked to review the record from April 9, 2009, the date of receipt of the Veteran's claim for an increased rating for his lumbar spine and lower extremity disabilities, onward to help determine the severity of the Veteran's right and left lower extremity residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion regarding the nature and severity of the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome prior to August 8, 2012.

In so doing, the examiner is specifically asked to discuss and describe any functional impairments, to include additional limitation of motion or functional loss due to fatigue, pain, flare-ups of pain, stiffness, weakness, lack of endurance and spasms, and any additional impairments following repetitive use.

2.  Obtain a supplemental medical opinion regarding the nature and severity of the Veteran's right and left lower extremity residuals from April 9, 2009.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




